UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA

 

CENTRAL DIVISION
UNITED STATES OF AMERICA, CR 19-30047
Plaintiff,
PLEA AGREEMENT

vs.

ANDREA CIRCLE BEAR, a/k/a
Andrea High Bear,

Defendant.

 

The Defendant, the Defendant’s attorney, and the United States Attorney
for the District of South Dakota hereby submit the following Plea Agreement to
the United States District Court, which Agreement was reached pursuant to
discussions between the United States Attorney and the Defendant's attorney.
The Agreement is as follows:

A. ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND
UNDERSTANDING OF MAXIMUM PENALTIES: The Defendant agrees that she
has been fully advised of her statutory and constitutional rights herein, and that
she has been informed of the charges and allegations against her and the penalty
therefor, and that she understands the same. The Defendant further agrees

that she understands that by entering a plea of guilty as set forth hereafter, she
will be waiving certain statutory and constitutional rights to which she is
otherwise entitled.

B. PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW
PLEA IF COURT REJECTS RECOMMENDATION: The United States and the
Defendant agree that this Plea Agreement is presented to the Court pursuant to
Rules 11(c)(1)(A) and (B) of the Federal Rules of Criminal Procedure, which,
among other things, authorize the United States to move for dismissal of other
charges and to make recommendations or agree not to oppose the Defendant’s
request for a particular sentence. Such agreements and recommendations are
not binding on the Court, and the Defendant may not withdraw her plea of guilty
if the Court rejects them.

C. PLEA OF GUILTY TO CHARGE AND DISMISSAL OF OTHER
CHARGES: The Defendant will plead guilty to Count III of the Indictment filed in
this case which charges Maintaining a Drug Involved Premises in violation of
21 U.S.C. §§ 856(a)(1) and 856(b). The charge carries a maximum sentence of
20 years in prison, a $500,000 fine, or both, and a period of supervised release of
3 years. If the Defendant is found by a preponderance of evidence to have
violated a condition of supervised release, she may be incarcerated for an
additional term of 2 years on any such revocation. There is also a $100
assessment to the Victims’ Assistance Fund. Restitution may also be ordered.

Upon acceptance of the plea by the Court and the imposition of sentence,
this section shall be treated as a motion to dismiss the remaining counts in the

2
Indictment as they pertain to the Defendant pursuant to the terms of this plea
agreement.

D. VIOLATION OF TERMS AND CONDITIONS: The Defendant
acknowledges and understands that if she violates the terms of this Plea
Agreement, engages in any further criminal activity, or fails to appear for
sentencing, this plea agreement shall become voidable at the discretion of the
United States and the Defendant will face the following consequences:

(1) All testimony and other information the Defendant has provided at
any time to attorneys, employees, or law enforcement officers of the United
States, to the Court, or to the federal grand jury may and will be used against her
in any prosecution or proceeding.

(2) The United States will be entitled to reinstate previously dismissed
charges and/or pursue additional charges against the Defendant, and to use any
information obtained directly or indirectly from her in those additional
prosecutions.

(3) | The United States will be released from any obligations, agreements,
or restrictions imposed upon it under this Plea Agreement.

E. ACCEPTANCE OF RESPONSIBILITY: The United States agrees that
based upon the information known to it at this time, the Defendant is entitled to
a two-level decrease in her offense level pursuant to U.S.S.G. § 3E1.1{a),
provided no evidence is disclosed in the presentence report which indicates the
Defendant has not demonstrated a recognition and affirmative acceptance of

3
personal responsibility for her criminal conduct, and further provided she: (1)
complies with the terms of this plea agreement; (2) testifies truthfully during the
change of plea hearing; (3) participates truthfully with the Probation Office in the
presentence investigation; (4) does not violate any conditions of pretrial
detention or release after she signs this agreement; and (5) continues to exhibit
conduct consistent with acceptance of responsibility. Both the United States
and the Defendant otherwise reserve the right to present evidence and make
argument regarding sentencing.

F. TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States
agrees that the Defendant has timely notified authorities of her intention to enter
a plea of guilty thereby permitting the United States and the Court to allocate
their resources efficiently. Therefore, if the offense level determined prior to the
operation of U.S.S.G. § 3E1.1(a) is level 16 or greater and the Defendant qualifies
for a two-level decrease under U.S.S.G. § 3E1.1(a), this provision shall be treated
at the sentencing hearing as a motion pursuant to U.S.S.G. § 3E1.1{b) to
decrease the offense level by one additional level.

G. GOVERNMENT’S RECOMMENDATION REGARDING SENTENCE -
ANY SENTENCE WITHIN STATUTORY LIMITS: At the sentencing hearing, both
the United States and the Defendant are free to recommend whatever sentence
each feels is appropriate, within statutory limits, present evidence, and make
arguments in support thereof. The Defendant understands that any
recommendation made by her or the United States is not binding on the Court.

4
The Defendant further understands that she may not withdraw her plea of guilty
if the Court rejects any recommendation.

H. STIPULATED OFFENSE LEVEL: It is understood and stipulated
between the United States and the Defendant that the base offense level upon
which the Defendant's sentence is to be initially calculated, pursuant to U.S.S.G.
§ 2D1.1(c)(13), is 14, in that the Defendant's offense conduct and relevant
conduct readily provable by the United States involved at least 5 grams but less
than 10 grams of methamphetamine. The Defendant understands that should
the Court not follow the terms of this stipulation and agreement, she will not be
allowed to withdraw her plea.

I. ROLE IN THE OFFENSE - AVERAGE PARTICIPANT: It is
stipulated between the United States and the Defendant that the base offense
level should not be adjusted pursuant to U.S.S.G. §§ 3B1.1 or 3B1.2, in that the
Defendant's offense conduct readily provable by the United States does not
expose her to an increase in her offense level for performing an aggravating role
in the offense, nor does her offense conduct qualify her for a reduction in her
offense level for performing a mitigating role in the offense. Neither the United
States nor the Defendant will offer proof or argument in support of an
adjustment for aggravating or mitigating role in the offense at sentencing. The
Defendant understands that this stipulation is not binding upon the Court.
The Defendant further understands that should the Court not follow the terms of
this stipulation and agreement, she will not be allowed to withdraw her plea.

5
J. SPECIAL ASSESSMENT: The Defendant agrees to remit to the U.S.
Clerk of Court, 225 S. Pierre Street, Pierre, SD 57501, no later than two weeks
prior to sentencing, a certified or cashier’s check payable to the “U.S. Clerk of
Court” in the amount of $100, in full satisfaction of the statutory costs pursuant
to 18 U.S.C. § 3013.

K. FINE - GOVERNMENT RECOMMENDATION: The United States
will recommend that the court impose a fine of not less than $1,000.

L. MONETARY OBLIGATIONS - DEFENDANT’S ONGOING DUTY:
The Defendant agrees, if requested by the United States, to promptly return an
executed Authorization to Release Financial Records and Documents, an
executed Authorization to Release Tax Returns and Attachments, current
earnings statements, copies of his W-2s and an executed Financial Statement.
The Defendant understands that this is an ongoing duty which begins upon
execution of this Plea Agreement and continues until such time as payment of
any financial obligation is remitted in full.

The Defendant agrees to assist the United States in identifying, locating,
returning, and transferring assets for use in payment of any financial obligations
imposed as part of the sentence in this case. The Defendant expressly
authorizes the United States Attorney’s Office to obtain credit reports on her
prior to judgment.

The Defendant also agrees that if she is incarcerated, he will participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program during any

6
period of incarceration in order to pay any financial obligations ordered by the
Court. The Defendant’s agreement to participate in the Inmate Financial
Responsibility Program does not limit the United States’ right to pursue
collection from other available sources. If there is no period of incarceration
ordered, the Defendant agrees that payment of any financial obligations ordered
by the Court shall be a condition of probation.

M. RESERVING THE RIGHT TO REBUT OR CLARIFY MITIGATION
INFORMATION: The United States reserves the right to rebut or clarify matters
set forth in the presentence investigation report, or raised by the Defendant in
mitigation of her sentence, with evidence and argument.

N. INELIGIBILITY FOR FEDERAL BENEFITS: The Defendant further
understands that under the provisions of 21 U.S.C. § 862, the Court has the
discretion to declare her ineligible for any and all federal benefits for a period of
up to 5 years following conviction.

oO. BASIS FOR PLEA OF GUILTY: The Defendant agrees that the
statement of facts, signed by the parties and incorporated herein by this
reference, provides the basis for her guilty plea in this case, and is a true and
accurate statement of her actions or omissions with regard to the charges to
which she is entering a plea, and that the Court may rely thereon in determining
the basis for her plea of guilty as provided for in this Plea Agreement.

P. WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any
rights to a speedy trial under either the United States constitution or the Speedy

7
Trial Act. This waiver is necessary so that the Court will have the benefit of all
relevant information at sentencing.

Q. PARTIES BOUND: It is further understood and agreed that this
agreement is limited to the United States Attorney's Office for the District of
South Dakota, and that this agreement cannot and does not bind other federal,
state, or local prosecuting authorities.

R. SCOPE OF AGREEMENT: This agreement shall include any
attachments, exhibits or supplements designated by the parties. It is further
understood and agreed that no additional promises, agreements, or conditions
have been entered into other than those set forth in this agreement, and this
agreement supersedes any earlier or other understanding or agreement.

S. WAIVER OF DEFENSES AND APPEAL RIGHTS: The Defendant
hereby waives all defenses and her right to appeal any non-jurisdictional issues.
The parties agree that excluded from this waiver is the Defendant’s right to
appeal any decision by the Court to depart upward pursuant to the sentencing
guidelines as well as the length of her sentence for a determination of its
substantive reasonableness should the Court impose an upward departure or an
upward variance pursuant to 18 U.S.C. § 3553(a).

SUPPLEMENT TO PLEA AGREEMENT
The United States will file a Supplement to Plea Agreement, which is

required to be filed in every case in compliance with the Court's Standing Order.
RONALD A. PARSONS, JR.
United States Attorney ~

  

 

ee

Zl. 2e19 Omak

Date Cameron J ook
Assistant United States Attorney
P.O. Box 7240
Pierre, SD 57501
Telephone: (605) 224-5402
Facsimile: (605) 224-8305
E-Mail: Cameron.Cook@usdoj.gov

one

APPROVED:

RONALD A. PARSONS, JR.
United States Attorney

By:

 

 

TIMOTHY M. MAHER
Supervisory Assistant United States Attorney

  

 

 

 

 

6-22-14 woclara Og jeden
Date Andrea Circle Bear, a/k [i a Andrea High
Bear
Defendant
x x fl y
O7 22-15 AS loo Ot iS QL Lehi.
Date ci Northrup L y

Attorney for Defendant
